      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Mary Rios,                                Case No.
12
                 Plaintiff,
13
           v.                                      Complaint For Damages And
                                                   Injunctive Relief For
14
         Felcor/CSS Holdings, L.P., a              Violations Of: Americans With
         Delaware Limited Partnership;             Disabilities Act; Unruh Civil
15                                                 Rights Act
16       Felcor/CSS Hotels, LLC, a
         Delaware Limited Liability
17       Company;
18
                Defendants,
19
20
           Plaintiff Mary Rios complains of Felcor/CSS Holdings, L.P., a Delaware
21
     Limited Partnership; Felcor/CSS Hotels, LLC, a Delaware Limited Liability
22
     Company; (“Defendants”), and alleges as follows:
23
24
       PARTIES:
25
       1. Plaintiff is a California resident with physical disabilities. She is
26
     substantially limited in her ability to walk. She is a paraplegic. She uses a
27
     wheelchair for mobility.
28
       2. Defendants          Felcor/CSS   Holdings,   L.P.,   a   Delaware   Limited

                                              1

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 2 of 11




1    Partnership; Felcor/CSS Hotels, LLC, a Delaware Limited Liability Company;
2    own and operate the Embassy Suites by Hilton San Francisco Airport
3    Waterfront Hotel, located at 150 Anza Blvd., Burlingame, California,
4    currently and at all times relevant to this complaint.
5      3. Plaintiff does not know the true names of Defendants, their business
6    capacities, their ownership connection to the property and business, or their
7    relative responsibilities in causing the access violations herein complained of,
8    and alleges a joint venture and common enterprise by all such Defendants.
9    Plaintiff is informed and believes that each of the Defendants herein, is
10   responsible in some capacity for the events herein alleged, or is a necessary
11   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
12   the true names, capacities, connections, and responsibilities of other
13   Defendants are ascertained.
14
15     JURISDICTION:
16     4. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     5. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27   PRELIMINARY STATEMENT
28     7. This is a lawsuit challenging the reservation policies and practices of a


                                               2

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 3 of 11




1    place of lodging. Plaintiff does not know if any physical or architectural
2    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
3    violated any construction-related accessibility standard. Instead, this is about
4    the lack of information provided on the hotel’s reservation website that would
5    permit plaintiff to determine if there are rooms that would work for him.
6      8. After decades of research and findings, Congress found that there was
7    a “serious and pervasive social problem” in America: the “discriminatory
8    effects” of communication barriers to persons with disability. The data was
9    clear and embarrassing. Persons with disabilities were unable to “fully
10   participate in all aspects of society,” occupying “an inferior status in our
11   society,” often for no other reason than businesses, including hotels and
12   motels, failed to provide information to disabled travelers. Thus, Congress
13   decided “to invoke the sweep of congressional authority” and issue a “national
14   mandate for the elimination of discrimination against individuals with
15   disabilities,” and to finally ensure that persons with disabilities have “equality
16   of opportunity, full participation, independent living” and self-sufficiency.
17     9. As part of that effort, Congress passed detailed and comprehensive
18   regulations about the design of hotels and motels. But, as importantly,
19   Congress recognized that the physical accessibility of a hotel or motel means
20   little if the 61 million adults living in America with disabilities are unable to
21   determine which hotels/motels are accessible and to reserve them. Thus,
22   there is a legal mandate to provide a certain level of information to disabled
23   travelers.
24     10. But despite the rules and regulations regarding reservation procedures,
25   a 2019 industry article noted that: “the hospitality sector has largely
26   overlooked the importance of promoting accessible features to travelers.”
27     11. These issues are of paramount important. Persons with severe
28   disabilities have modified their own residences to accommodate their unique


                                             3

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 4 of 11




1    needs and to ameliorate their physical limitations. But persons with disabilities
2    are never more vulnerable than when leaving their own residences and having
3    to travel and stay at unknown places of lodging. They must be able to ascertain
4    whether those places work for them.
5
6      FACTUAL ALLEGATIONS:
7      12. Plaintiff planned on making a trip in October to the San Francisco,
8    California, area.
9      13. She chose the Embassy Suites by Hilton San Francisco Airport
10   Waterfront Hotel, located at 150 Anza Blvd., Burlingame, California, because
11   this hotel was at a desirable price and location.
12     14. Due to Plaintiff’s condition, she is unable to, or seriously challenged in
13   her ability to, stand, ambulate, reach objects, transfer from her chair to other
14   equipment, and maneuver around fixed objects.
15     15. Thus, Plaintiff needs an accessible guestroom and she needs to be given
16   information about accessible features in hotel rooms so that she can
17   confidently book those rooms and travel independently and safely.
18     16. On September 17, 2020, while sitting bodily in California, Plaintiff
19   went to the Marriott San Francisco Union Square reservation website at
20   https://www.hilton.com/en/hotels/sfobges-embassy-suites-san-francisco-
21   airport-waterfront/ seeking to book an accessible room at the location.
22     17. This website reservation system is owned and operated by the
23   Defendants and permits guests to book rooms at Embassy Suites by Hilton San
24   Francisco Airport Waterfront Hotel.
25     18. Plaintiff found that there was insufficient information about the
26   accessible features in the “accessible rooms” at the Hotel to permit her to
27   assess independently whether a given hotel room would work for her.
28     19. For example, Plaintiff needs to know that the bed has a compliant clear


                                             4

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 5 of 11




1    space next to it so she can safely transfer from her wheelchair to the bed. Here
2    the Hotel website provides no information about the accessibility of the clear
3    space next to the bed.
4      20. As another example, Plaintiff has had tremendous difficulty using desks
5    and tables that did not provide knee and toe clearance for a wheelchair user to
6    pull up and under the table/desk. Here, the Hotel reservation website provides
7    no information about the accessibility of the table/desk in the accessible
8    guestroom. This leaves Plaintiff unsure she will be able to use the table/desk in
9    the Hotel room, which is important to her.
10     21. As another example, Plaintiff has had tremendous difficulty with using
11   lavatory sinks in the past because sinks were cabinet style sinks or had low
12   hanging aprons that did not provide knee clearance for a wheelchair user to
13   pull up and under or, alternatively, where the plumbing underneath the sink
14   was not wrapped with insulation to protect against burning contact to her
15   knees. Here, the Hotel reservation website provides no information about the
16   accessibility of the sinks in the accessible guestroom. Making matters worse,
17   the photos that accompany the room descriptions state: “Any corresponding
18   photo may not reflect the specific accessible room type or room feature”. This
19   makes it even less clear if the room is accessible to Plaintiff.
20     22. Plaintiff does not need an exhaustive list of accessibility features.
21   Plaintiff does not need an accessibility survey to determine of a room works for
22   her. Plaintiff, like the vast majority of wheelchair users, simply needs a handful
23   of features to be identified and described with a modest level of detail:
24      • For the doors, Plaintiff simply needs to know if she can get into the hotel
25         room and into the bathroom. This is a problem that has created
26         tremendous problems for the Plaintiff in the past. A simple statement
27         that the hotel room entrance and interior doors provide at least 32
28         inches of clearance is enough to provide Plaintiff this critical piece of


                                              5

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 6 of 11




1         information about whether she can fit her wheelchair into the hotel
2         rooms.
3      • For the beds themselves, the only thing Plaintiff needs to know (and the
4         only thing regulated by the ADA Standards) is whether she can actually
5         get to (and into) the bed, i.e., that there is at least 30 inches width on the
6         side of the bed so her wheelchair can get up next to the bed for transfer.
7         This is critical information because Plaintiff cannot walk and needs to
8         pull her wheelchair alongside the bed.
9      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
10        know that it has sufficient knee and toe clearance so that she can use it.
11        A simple statement like “the desk provides knee and toe clearance that
12        is at least 27 inches high, 30 inches wide, and runs at least 17 inches
13        deep” is more than sufficient. Because Plaintiff is confined to a
14        wheelchair, she needs to know this information to determine if the desk
15        is accessible to and useable by her.
16     • For the restroom toilet, Plaintiff only needs to know two things that
17        determine if she can transfer to and use the toilet; (1) that the toilet seat
18        height is between 17-19 inches (as required by the ADA Standards) and
19        (2) that it has the two required grab bars to facilitate transfer.
20     • For the restroom sink, the Plaintiff two things that will determine
21        whether she can use the sink from her wheelchair: (1) can she safely get
22        her knees under the toilet? To wit: does the sink provide the knee
23        clearance (27 inches high, 30 inches wide, 17 inches deep) and is any
24        plumbing under the sink wrapped with insulation to protect against
25        burning contact? The second thing is whether the lavatory mirror is
26        mounted at a lowered height so that wheelchair users can sue it. A
27        simple statement like: “the lavatory sink provides knee clearance of at
28        least 30 inches wide, 27 inches tall and 17 inches deep, all of the under-


                                            6

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 7 of 11




1          sink plumbing is wrapped, and the lowest reflective edge of the mirror is
2          no more than 40 inches high” would suffice.
3       • Finally, for the shower, Plaintiff needs to know only a handful of things:
4          (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
5          in), (2) whether it has an in-shower seat; (3) that there are grab bars
6          mounted on the walls; (4) that there is a detachable hand-held shower
7          wand for washing herself and (5) that the wall mounted accessories and
8          equipment are all within 48 inches height.
9      23. This small list of items are the bare necessities that Plaintiff must know
10   to make an independent assessment of whether the “accessible” hotel room
11   works for her. These things comprise the basics of what information is
12   reasonably necessary for Plaintiff (or any wheelchair user) to assess
13   independently whether a given hotel or guest room meets his or her
14   accessibility needs.
15     24. Other accessibility requirements such as slopes of surfaces, whether the
16   hand-held shower wand has a non-positive shut off valve, the temperature
17   regulator, the tensile strength and rotational design of grab bars, and so many
18   more minute and technical requirements under the ADA are beyond what is a
19   reasonable level of detail and Plaintiff does not expect or demand that such
20   information is provided.
21     25. But because the Defendants have failed to identify and describe the core
22   accessibility features in enough detail to reasonably permit individuals with
23   disabilities to assess independently whether a given hotel or guest room meets
24   her accessibility needs, the Defendants fail to comply with its ADA obligations
25   and the result is that the Plaintiff is unable to engage in an online booking of
26   the hotel room with any confidence or knowledge about whether the room will
27   actually work for her due to her disability.
28     26. This lack of information created difficulty for the Plaintiff and the idea


                                             7

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 8 of 11




1    of trying to book this room -- essentially ignorant about its accessibility --
2    caused difficulty and discomfort for the Plaintiff and deterred her from
3    booking a room at the Hotel
4      27. Plaintiff travels frequently and extensively, not only for non-litigation
5    reasons but also because she is an ADA tester and actively engaged in finding
6    law breaking businesses and hauling them before the courts to be penalized
7    and forced to comply with the law.
8      28. As she has in the past, Plaintiff will continue to travel to the San
9    Francisco area on a regular and ongoing basis and will patronize this Hotel
10   once it has been represented to her that the Defendant has changed its policies
11   to comply with the law and to determine if the Hotel is physically accessible as
12   well as complying with required reservation procedures. Plaintiff will,
13   therefore, be discriminated against again, i.e., be denied her lawfully entitled
14   access, unless and until the Defendant is forced to comply with the law.
15     29. Plaintiff has reason and motivation to use the Defendant’s Hotel
16   reservation system and to stay at the Defendant’s Hotel in the future. Among
17   her reasons and motivations are to assess these policies and facilities for
18   compliance with the ADA and to see her lawsuit through to successful
19   conclusion that will redound to the benefit of herself and all other similarly
20   situated. Thus, Plaintiff routinely revisits and uses the facilities and
21   accommodations of places she has sued to confirm compliance and to enjoy
22   standing to effectuate the relief promised by the ADA.
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                            8

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 9 of 11




1    complaint.
2      31. Under the ADA, it is an act of discrimination to fail to make reasonable
3    modifications in policies, practices, or procedures when such modifications
4    are necessary to afford goods, services, facilities, privileges advantages or
5    accommodations to person with disabilities unless the entity can demonstrate
6    that taking such steps would fundamentally alter the nature of the those goods,
7    services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
8    12182(B)(2)(A)(ii).
9      32. Specifically, with respect to reservations by places of lodging, a
10   defendant must ensure that its reservation system, including reservations
11   made by “any means,” including by third parties, shall:
12                   a. Ensure that individuals with disabilities can make
13                         reservations for accessible guest rooms during the same
14                         hours and in the same manner as individuals who do not
15                         need accessible rooms;
16                   b. Identify and describe accessible features in the hotels and
17                         guest rooms offered through its reservations service in
18                         enough detail to reasonably permit individuals with
19                         disabilities to assess independently whether a given hotel
20                         or guest room meets his or her accessibility needs; and
21                   c. Reserve, upon request, accessible guest rooms or specific
22                         types of guest rooms and ensure that the guest rooms
23                         requested are blocked and removed from all reservations
24                         systems.
25             See 28 C.F.R. § 36.302(e).
26     33. Here, the defendant failed to modify its reservation policies and
27   procedures to ensure that it identified and described accessible features in the
28   hotels and guest rooms in enough detail to reasonably permit individuals with


                                              9

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 10 of 11




1    disabilities to assess independently whether a given hotel or guest room meets
2    his or her accessibility needs and failed to ensure that individuals with
3    disabilities can make reservations for accessible guest rooms during the same
4    hours and in the same manner as individuals who do not need accessible
5    rooms.
6
7    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
8    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
9    Code § 51-53.)
10     34. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17     35. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19     36. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
21   reservation policies and practices.
22     37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
23   and discomfort for the plaintiff, the defendants are also each responsible for
24   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
25
26          PRAYER:
27          Wherefore, Plaintiff prays that this Court award damages and provide
28   relief as follows:


                                            10

     Complaint
      Case 4:21-cv-00271-YGR Document 1 Filed 01/12/21 Page 11 of 11




1        1. For injunctive relief, compelling Defendants to comply with the
2    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
3    plaintiff is not invoking section 55 of the California Civil Code and is not
4    seeking injunctive relief under the Disabled Persons Act at all.
5        2. Damages under the Unruh Civil Rights Act, which provides for actual
6    damages and a statutory minimum of $4,000 for each offense.
7        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
8    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
9
10
11   Dated: January 11, 2021                 CENTER FOR DISABILTY ACCESS
12
13
14
15                                           By:
16                                           Russell Handy, Esq.
                                             Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                           11

     Complaint
